Citation Nr: 1220762	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) compensation benefits in the calculated amount of $3,122.00 was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from May 1990 to June 2000.  Thereafter, he was a member of the California Army National Guard; he was called to active duty and served from September 11, 2004 to November 20, 2005, including service in Iraq from December 2004 to October 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 administrative decision of the Department of Veterans Affairs (VA) that the appellant had a delinquent debt in the original amount of $3,122.00.

The appellant submitted a request for a Board hearing in Washington, DC in the VA Form 9 he submitted in August 2008.  In October 2008, the appellant notified the above VA Regional Office (RO) that he no longer wanted a Board hearing.  As there is no outstanding hearing request, the case is ready for appellate review.


FINDINGS OF FACT

1.  On September 23, 2004, the Veteran notified the San Diego, California RO by facsimile that he was currently on active duty and he asked that his VA disability compensation be stopped until further notice.

2.  In December 2005, the Veteran wrote to VA and asked that his VA compensation benefits be reinstated and he attached an Army document indicating that he had been released from active duty on November 20, 2005.

3.  VA continued to deposit disability compensation payments for the Veteran during a portion of his period of his active duty (September 2004 through June 2005); his disability compensation award was retroactively amended and an overpayment in the calculated amount of $3,122.00 was created as a result. 

4.  There is no evidence of record establishing that the Veteran had any knowledge that he was overpaid VA disability compensation. 

5.  The overpayment to the Veteran in the calculated amount of $3,122.00 was solely the result of VA administrative error.  


CONCLUSION OF LAW

The overpayment in the calculated amount of $3,122.00 was not properly created as it was solely the result of VA administrative error.  38 U.S.C.A. §§ 5112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.500 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal (invalidation of the debt).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable law provides that compensation benefits shall not be paid to any person for any period for which he receives active service pay.  38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.700(a)(1)(i).  The appellant was receiving a 30 percent disability compensation payment effective from June 5, 2000.  In September 2004, the appellant was called to active duty and he reported to Fort Sill, Oklahoma.  He remained on active duty until November 20, 2005, including service in Iraq from December 12, 2004 to October 25, 2005.

On September 23, 2004, the Veteran notified the San Diego, California, RO by facsimile that he was currently on active duty and he asked that his VA disability compensation be stopped until further notice.  An 'EP 290' action was noted on the facsimile on October 4, 2004, by VA personnel.

The VA subsequently discovered that VA compensation payments had never been stopped, and informed the appellant that a debt of $3,122.00 existed, covering the period of September 11, 2004 through June 2005.  In June 2005, VA sent notice of the overpayment to the appellant at his address of record in California; there is no evidence that VA attempted to contact the appellant at his active duty address.

After the appellant was discharged, he contacted VA, in December 2005, and asked that his benefits be reinstated.  The appellant subsequently indicated to the RO that he had been deployed in September 2004; that he was in Iraq in June 2005; that he was unaware that VA had not withheld his benefits as he had requested in September 2004; and that he was not able to monitor the status of his bank account while deployed and that he had not received the June 2005 notice of overpayment.  He has also stated that the VA disability compensation funds were deposited electronically each month and that his wife did not realize that VA monies had been deposited while he was deployed.

Sole administrative error connotes that a veteran neither had knowledge of, nor should have been aware of, the erroneous payments.  Further, neither the veteran's actions nor his failure to act must have contributed to the erroneously continued payments.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).  VA had notice that the appellant had been called to active duty service as of September 2004.  It was clear that VA personnel had reviewed the appellant's September 2004 facsimile on October 4, 2004, and that VA was on notice that the appellant was on active duty.  Therefore, the appellant can be assigned no fault in the initial creation of the overpayment since he had fulfilled his duty to notify VA.

A more troublesome question is whether there came a point in time when the appellant knew, or reasonably should have known, that he was receiving VA funds to which he was not entitled.  The evidence of record shows that the appellant was at Fort Sill in September 2004, and that he was in Iraq when the June 2005 notice of the overpayment was sent to his home address rather than to his active duty address.

The appellant has indicated that his VA compensation payments were electronically deposited into his account and that his spouse at home was unaware that VA monies were erroneously deposited into their account.  The appellant therefore contends that he had no reasonable way of knowing that he was still receiving VA compensation payments.  The Board accept his argument as persuasive.  Moreover, since the appellant asked VA to discontinue his benefits in September 2004, and because he wrote to VA after his discharge from active duty and asked that his benefits be reinstated, the evidence does not support a finding that the appellant should have known of the continuing payments from VA between September 2004 and June 2005 prior to his release from active duty and return home.  The appellant's acts or omissions did not create the debt.  Therefore, the creation of the entire overpayment was improper because the entire overpayment was solely the result of VA administrative error.  


ORDER

The overpayment of disability compensation benefits in the calculated amount of $3,122.00 was not properly created; the appeal is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


